DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the claim states in lines 8-9, “the second node directly receiving the first input clock”. But in Figure 5A of the instant application, it is the second input node Ni2 that receives the first input clock. Accordingly, the claim is not supported by the specification.
All claims that are not specifically addressed are rejected due to a dependency.


Allowable Subject Matter
Claims 13-20 are allowed.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art of record does not teach “a fourth switch connected between a third input node for receiving a third input clock delayed with respect to the first input clock as much as 180 degrees and a third node and configured to operate in response to the first logic state of the second input clock; a fifth switch connected between the first input node and a fourth node and configured to operate in response to a second logic state of the third input clock; a sixth switch connected between the fourth node and the ground node and configured to operate in response to a first logic state of the third input clock opposite to the second logic state of the third input clock; a seventh switch connected between a fourth input node for receiving a fourth input clock delayed with respect to the first input clock as much as 270 degrees and a fifth node and configured to operate in response to the first logic state of the third input clock; an eighth switch connected between the third input node and a sixth node and configured to operate in response to a second logic state of the fourth input clock; a ninth switch connected between the sixth node and the ground node and configured to operate in response to a first logic state of the fourth input clock opposite to the second logic state of the fourth input clock; a tenth switch connected between the second input node and a seventh node and configured to operate in response to the first logic state of the fourth input clock; an eleventh switch connected between the fourth input node and an eighth node and configured to operate in response to a second logic state of the first input clock opposite to the first logic state of the first input clock; and a twelfth switch connected between the eighth node and the ground node and configured to operate in response to the first logic state of the first input clock”.
Regarding Claim 5, the prior art of record does not teach “wherein the first switch includes a first transmission gate configured to operate in response to the first input clock and a third input clock, wherein the second switch includes a second transmission gate configured to operate in response to the second input clock and a fourth input clock, wherein the third input clock is delayed with respect to the first input clock as much as 180 degrees, and wherein the fourth input clock is delayed with respect to the first input clock as much as 270 degrees”. 
Applicant’s arguments, see pages 16-20, filed 11/9/22, with respect to claims 13 and 16 have been fully considered and are persuasive.  The rejections of 9/8/22 have been withdrawn. 
All claims that are not specifically addressed are allowable due to a dependency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it discloses a method for having two clock signals with opposite logic states.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186